Title: [From Thomas Jefferson to John Key, 2 March 1784]
From: Jefferson, Thomas
To: Key, John


[Annapolis, 2 Mch. 1784. Entry in SJL reads:  “J. Key. Watson may be discharged when stairs done, or before, if necessary—settle lost time since I came away as he pleases—keep £8. or £10 in hand for watch unless Wats. chuses money, then give me notice—not tell him I have been consulted—Caractacus and grey horse as he pleases. Qu. if not better for John to go with Caract. if hired—better hire person to work with Carpent. while on my bill scantling—broken legged horse to the plough—when Jup. and Chas. done canal build the house between little house and new shop—drop horse sawmill, but keep the stuff—Watson lay off timber yard—press planting grass on level—attend to my memorandums in the spring.” Not found.]
